                                           Case 5:18-cv-07041-LHK Document 19 Filed 02/06/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     FEDERAL AGENCY OF NEWS LLC, et                       Case No. 18-CV-07041-LHK
Northern District of California
 United States District Court




                                         al.,
                                  13                                                          ORDER GRANTING IN PART AND
                                                         Plaintiffs,
                                                                                              DENYING IN PART PARTIES'
                                  14                                                          STIPULATION
                                                  v.
                                  15                                                          Re: Dkt. No. 18
                                         FACEBOOK, INC.,
                                  16
                                                         Defendant.
                                  17

                                  18          On February 5, 2019, the parties filed a stipulation seeking to extend the briefing schedule
                                  19   for a motion to dismiss that is yet to be filed, and to postpone the initial case management
                                  20   conference until the hearing date of the motion to dismiss. ECF No. 18 at 2-3.
                                  21          Plaintiffs’ counsel shall file a notice that he has obtained a special license from the Office
                                  22   of Foreign Assets Control (“OFAC”) to represent Plaintiff Federal Agency of News LLC within
                                  23   48 hours of receipt of such license, and in any event, the parties file a joint status report by
                                  24   February 28, 2019.
                                  25          Moreover, the Defendant shall have until 45 days to respond to the complaint after
                                  26   Plaintiffs’ counsel files his notice that he has obtained a special license from OFAC. In addition,
                                  27   the Court extends Plaintiffs’ time to respond to Defendant’s motion to dismiss to 30 days, and
                                  28                                                      1
                                       Case No. 18-CV-07041-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PARTIES' STIPULATION
                                          Case 5:18-cv-07041-LHK Document 19 Filed 02/06/19 Page 2 of 2




                                   1   Defendant’s time to file a reply in support of its motion to dismiss to 14 days.

                                   2          The initial case management conference will take place one month after the motion to

                                   3   dismiss hearing because the initial case management conference will be more productive after a

                                   4   ruling on the motion to dismiss.

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: February 6, 2019

                                   8                                                    ______________________________________
                                                                                        LUCY H. KOH
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     2
                                       Case No. 18-CV-07041-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART PARTIES' STIPULATION
